\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT sEATTLE
UNITED sTATEs oF AMERICA, No. MJ_LS,V.%/;v& 63 l Y°`LQ"'{ 3
P1aintiff, `
v. v DETENTION oRDER
lsRAEL MosHE sATAMKAR,
Defendant.

 

 

 

 

Offense charged:
Illegal Reentry After Deportation in violation of 8 U.S.C. § l326(a)
Date of Detention Hearing: November 16, 2018.
>The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

based upon the factual findings and statement of reasons for detention hereafter set forth, finds:

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

(l) Defendant is a citizen of lndia.

(2) An immigration detainer has been placed on defendant by the United States
Immigration and Customs Enforcement.

(3) Defendant has stipulated to detention, due to the immigration detainer lodged
against him, but reserves the right to contest his continued detention if there is a change in
circumstances

DETENTION ORDER

18 U.S.C. § 3142(i)
Page l

 

`C,C

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

lT IS THEREFORE ORDERED:

(1) Defendant shall be detained and shall be committed to the custody of the
Attorney General for confinement in a correction facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody
pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation With
counsel;

(3) On order of a court of the United States or on request of an attorney for the
government, the person in charge of the corrections facility in Which defendant
is confined shall deliver the defendant to a United States Marshal for the
purpose of an appearance in connection With a court proceeding; and

(4) The Clerk shall direct copies of this Order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States
Pretrial Services Officer.

DATED this 16th day of November, 2018.

 
  

r.é§@#@\

1 MES P. ooNoHUE
nited States l\/Iagistrate Judge

DETENTION ORDER
18 U.S.C. § 3142(i)
Page 2

 

